DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 06/09/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 should read “A device comprising: two shape memory alloy wires…” in order to clarify the scope and to clearly set forth where the preamble ends and the body of the claim begins; the current phrasing includes both “containing” (open-ended and does not exclude additional, unrecited elements) and “consisting of” (excludes any additional, unrecited elements, and conflicts with the presence of dependent claims further reciting a plurality of wires) see MPEP 2111.03.  
Claim 3 includes similar language, and the same is applied.
Claim 1, lines 4-5 should read “whereby when said shape memory alloy wires are heated into the Austenite state” for consistency with the above revision.
Claim 3, last line should read “elastic axial compression deformation length changes” for grammatical reasons.
Claim 2 should read “[[A]] The device further plurality of…” since claim 1 already requires two SMA wires.
Claim 4 includes similar language, and the same is applied.
Claim 2, line 2 should read “memory alloy wires” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. WO 2009/006365 in view of Yson et al. US 2007/0119165.
Regarding claim 1, Nelson discloses (see Figs. 6-7):
A device containing a composite consisting of two shape memory alloy (p. 2, l. 16-17) wires 4a, 4b attached together at one end each in a side by side relationship and laterally confined to prevent buckling (p. 4, l. 3-4, see Figs. 6-7 SMA wires disposed in sliding tracks formed between said ribs) and wherein one of said wires 4a is axially stretched in the martensite state, whereby when said composite is heated into the Austenite state (SMA wire 4a heated/activated to shorten) opposite ends of said wires 4a, 4b will move apart a distance that is equal to the sum of their transformation reaction length changes (see Figs. 6-7 and p. 6, l. 6-p. 7, l. 12).

	Nelson is silent regarding:
wherein one of said wires is axially compressed in the martensite state and the other wire is axially stretched in the martensite state (Nelson teaches every other SMA wire, i.e. 4a and 4c in Figs. 6-7, being stretched in the martensite state and then heated/activated to shorten in the austenite state to provide a cumulative displacement).
Yson teaches (see Figs. 4 and 5):
wherein one SMA element (either 12&16 or 14) is axially compressed in the martensite state and the other SMA element (the other of 12&16 or 14) is axially stretched in the martensite state [0038-0042].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Nelson as taught by Yson for the advantage of providing improved stroke amplification by deriving gains from each of the interconnected SMA members including at least one member trained to lengthen when heated and at least one member trained to shorten when heated (Yson [0008-0009] [0066]).

Regarding claim 2, the combination of Nelson and Yson teaches:
a plurality of side by side memory shape wires attached to one another at their ends (see Nelson Figs. 6-7).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. WO 2009/006365 in view of Yson et al. US 2007/0119165 and Elzey et al. US 2005/0158573.
Regarding claim 3, Nelson discloses (see Figs. 6-7):
A device containing a composite consisting of two shape memory alloy (p. 2, l. 16-17) wires 4a, 4b attached together at one end each in a side by side relationship and laterally confined to prevent buckling (p. 4, l. 3-4, see Figs. 6-7 SMA wires disposed in sliding tracks formed between said ribs) and wherein one of said wires 4a is axially stretched, whereby when activated to recover their shape (SMA wire 4a heated/activated to shorten), opposite ends of said wires 4a, 4b will move apart a distance that is equal to the sum of their elastic axially compression deformation length changes (see Figs. 6-7 and p. 6, l. 6-p. 7, l. 12).

Nelson is silent regarding:
wherein one of said wires is axially compressed and the other wire is axially stretched (Nelson teaches every other SMA wire, i.e. 4a and 4c in Figs. 6-7, being stretched in the martensite state and then heated/activated to shorten in the austenite state to provide a cumulative displacement).
Yson teaches (see Figs. 4 and 5):
wherein one SMA element (either 12&16 or 14) is axially compressed and the other SMA element (the other of 12&16 or 14) is axially stretched [0038-0042].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Nelson as taught by Yson for the advantage of providing improved stroke amplification by deriving gains from each of the interconnected SMA members including at least one member trained to lengthen when heated and at least one member trained to shorten when heated (Yson [0008-0009] [0066]).
The combination of Nelson and Yson is silent regarding:
super elastic alloy wires, wherein when externally loaded with a force one of said wires is axially compressed and the other wire is axially stretched, wherein the super elastic alloy wires are activated to recover their shape when the external load force is removed (Nelson and Yson teach SMA that recover their shape by heat, although Nelson at p. 3, l. 11-14 also suggests the use of other materials that are activated by means other than heat).
Elzey teaches:
super elastic alloy elements, wherein when externally loaded with a force one of said elements is compressed and the other wire is stretched, wherein the super elastic alloy elements are activated to recover their shape when the external load force is removed [0043-0044].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected super elastic alloy wires in the combination of Nelson and Yson as taught by Elzey for the advantage of allowing the device to be activated without requiring heat, for example in heat-sensitive applications, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07.

Regarding claim 4, the combination of Nelson, Yson, and Elzey teaches:
a plurality of side by side super elastic alloy wires all attached to one another at their ends (see Nelson Figs. 6-7).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various devices comprising SMA wires connected between adjacent parallel rigid members at opposite ends thereof to provide a cumulative displacement when the SMA wires are heated to shorten.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/19/2022